UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00159) Exact name of registrant as specified in charter:	Putnam Investors Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2012 Date of reporting period:	April 30, 2012 Item 1. Schedule of Investments: Putnam Investors Fund The fund's portfolio 4/30/12 (Unaudited) COMMON STOCKS (98.8%) (a) Shares Value Aerospace and defense (4.0%) Embraer SA ADR (Brazil) 159,300 $5,518,152 General Dynamics Corp. 81,800 5,521,500 Honeywell International, Inc. 230,200 13,963,932 L-3 Communications Holdings, Inc. 88,200 6,486,228 Northrop Grumman Corp. 115,000 7,277,200 Precision Castparts Corp. 21,600 3,809,592 Raytheon Co. 40,000 2,165,600 United Technologies Corp. 137,200 11,201,008 Air freight and logistics (0.8%) United Parcel Service, Inc. Class B (S) 141,100 11,025,554 Airlines (0.8%) Southwest Airlines Co. 359,000 2,972,520 Spirit Airlines, Inc. (NON) 241,748 5,806,787 United Continental Holdings, Inc. (NON) (S) 139,200 3,051,264 Auto components (0.5%) Autoliv, Inc. (Sweden) 41,400 2,597,436 Lear Corp. 57,000 2,365,500 TRW Automotive Holdings Corp. (NON) 61,611 2,816,239 Automobiles (0.5%) Ford Motor Co. 577,400 6,513,072 Beverages (2.5%) Coca-Cola Co. (The) 135,300 10,326,096 Coca-Cola Enterprises, Inc. 458,300 13,803,996 Molson Coors Brewing Co. Class B 74,000 3,076,920 PepsiCo, Inc. 129,100 8,520,600 Biotechnology (1.2%) Amgen, Inc. 77,200 5,489,692 Celgene Corp. (NON) 48,400 3,529,328 Cubist Pharmaceuticals, Inc. (NON) 80,600 3,407,768 Gilead Sciences, Inc. (NON) (S) 76,600 3,983,966 Building products (0.4%) Fortune Brands Home & Security, Inc. (NON) 244,464 5,559,111 Capital markets (2.4%) Ameriprise Financial, Inc. 51,200 2,775,552 Apollo Global Management, LLC. Class A 184,700 2,371,548 Bank of New York Mellon Corp. (The) (S) 172,000 4,067,800 Goldman Sachs Group, Inc. (The) 92,100 10,605,315 Manning & Napier, Inc. (NON) 200,051 2,900,740 Morgan Stanley 258,800 4,472,064 State Street Corp. 158,100 7,307,382 Chemicals (2.5%) Celanese Corp. Ser. A 52,900 2,563,534 CF Industries Holdings, Inc. 19,600 3,783,976 Dow Chemical Co. (The) (S) 118,943 4,029,789 E.I. du Pont de Nemours & Co. 72,300 3,865,158 Huntsman Corp. 223,621 3,166,473 LyondellBasell Industries NV Class A (Netherlands) 76,500 3,196,170 Monsanto Co. 54,400 4,144,192 PPG Industries, Inc. (S) 69,900 7,356,276 W.R. Grace & Co. (NON) 51,000 3,040,110 Commercial banks (3.0%) First Southern Bancorp, Inc. Class B (F) (NON) 112,320 842,400 PNC Financial Services Group, Inc. (S) 91,800 6,088,176 U.S. Bancorp (S) 216,200 6,955,154 Wells Fargo & Co. 837,598 28,000,901 Communications equipment (2.7%) Cisco Systems, Inc. 947,000 19,082,050 Motorola Solutions, Inc. 48,157 2,457,452 Nokia Corp. ADR (Finland) (S) 591,500 2,158,975 Qualcomm, Inc. 218,200 13,929,888 Computers and peripherals (5.6%) Apple, Inc. (NON) 107,367 62,728,096 EMC Corp. (NON) 279,200 7,876,232 Hewlett-Packard Co. 232,940 5,767,594 SanDisk Corp. (NON) 61,799 2,287,181 Construction and engineering (0.2%) KBR, Inc. 78,000 2,641,080 Consumer finance (0.7%) Capital One Financial Corp. 75,115 4,167,380 Discover Financial Services 178,700 6,057,930 Containers and packaging (0.2%) Owens-Illinois, Inc. (NON) 128,100 2,978,325 Diversified financial services (3.6%) Bank of America Corp. 799,642 6,485,097 Citigroup, Inc. 112,380 3,713,035 CME Group, Inc. 9,600 2,551,872 JPMorgan Chase & Co. 774,873 33,304,042 Nasdaq OMX Group, Inc. (The) (NON) 116,800 2,869,776 NBH Holdings Co. 144A Class A (NON) 159,300 2,708,100 Diversified telecommunication services (2.3%) AT&T, Inc. 394,005 12,966,705 Iridium Communications, Inc. (NON) (S) 550,497 4,838,869 Verizon Communications, Inc. 375,800 15,174,804 Electric utilities (0.9%) Edison International 114,300 5,030,343 Entergy Corp. 117,900 7,729,524 Electronic equipment, instruments, and components (0.4%) Jabil Circuit, Inc. (S) 118,100 2,769,445 TE Connectivity, Ltd. (Switzerland) 74,700 2,723,562 Energy equipment and services (1.5%) Cameron International Corp. (NON) 64,500 3,305,625 Diamond Offshore Drilling, Inc. (S) 53,500 3,667,425 Nabors Industries, Ltd. (NON) 176,700 2,942,055 Schlumberger, Ltd. 145,624 10,796,563 Food and staples retail (2.3%) Chefs' Warehouse, Inc. (The) (NON) 97,699 2,362,362 CVS Caremark Corp. 171,310 7,643,852 Kroger Co. (The) 132,100 3,073,967 Safeway, Inc. (S) 157,600 3,204,008 Walgreen Co. (S) 115,100 4,035,406 Wal-Mart Stores, Inc. (S) 219,000 12,901,290 Food products (0.8%) Bunge, Ltd. (S) 39,900 2,573,550 Mead Johnson Nutrition Co. 46,900 4,012,764 Post Holdings, Inc. (NON) 143,706 4,275,254 Health-care equipment and supplies (1.9%) Baxter International, Inc. 77,800 4,310,898 Boston Scientific Corp. (NON) 488,700 3,059,262 Covidien PLC (Ireland) 95,900 5,296,557 Medtronic, Inc. 106,500 4,068,300 St. Jude Medical, Inc. 141,300 5,471,136 Zimmer Holdings, Inc. 67,700 4,260,361 Health-care providers and services (2.9%) Aetna, Inc. 267,631 11,786,469 AmerisourceBergen Corp. 104,900 3,903,329 CIGNA Corp. 73,200 3,384,036 HCA Holdings, Inc. 89,900 2,420,108 McKesson Corp. (S) 110,000 10,055,100 Omnicare, Inc. (S) 72,700 2,532,868 UnitedHealth Group, Inc. 121,100 6,799,765 Hotels, restaurants, and leisure (1.4%) McDonald's Corp. 138,200 13,467,590 Wyndham Worldwide Corp. 133,000 6,695,220 Household durables (0.2%) Newell Rubbermaid, Inc. 171,800 3,126,760 Household products (1.6%) Colgate-Palmolive Co. (S) 81,700 8,083,398 Procter & Gamble Co. (The) 220,400 14,026,256 Independent power producers and energy traders (0.4%) AES Corp. (The) (NON) 512,400 6,415,248 Industrial conglomerates (2.0%) General Electric Co. 870,300 17,040,474 Tyco International, Ltd. 208,000 11,675,040 Insurance (3.8%) ACE, Ltd. 134,000 10,179,980 Allstate Corp. (The) 84,700 2,823,051 Assurant, Inc. 66,300 2,674,542 Berkshire Hathaway, Inc. Class B (NON) 44,280 3,562,326 Hartford Financial Services Group, Inc. (The) (S) 135,800 2,790,690 MetLife, Inc. 229,566 8,271,263 Principal Financial Group (S) 113,500 3,140,545 Prudential Financial, Inc. 160,700 9,728,778 RenaissanceRe Holdings, Ltd. (S) 35,800 2,794,548 Travelers Cos., Inc. (The) 111,000 7,139,520 Internet and catalog retail (0.7%) Amazon.com, Inc. (NON) 15,900 3,687,210 Priceline.com, Inc. (NON) (S) 9,000 6,847,380 Internet software and services (1.3%) Baidu, Inc. ADR (China) (NON) 21,000 2,786,700 eBay, Inc. (NON) 102,300 4,199,415 Google, Inc. Class A (NON) 19,442 11,766,882 IT Services (4.1%) Accenture PLC Class A 150,463 9,772,572 Alliance Data Systems Corp. (NON) 24,900 3,199,401 IBM Corp. (S) 171,000 35,410,680 Unisys Corp. (NON) 74,880 1,397,261 Visa, Inc. Class A (S) 41,800 5,140,564 Western Union Co. (The) (S) 177,400 3,260,612 Life sciences tools and services (0.2%) Agilent Technologies, Inc. 83,300 3,513,594 Machinery (1.0%) AGCO Corp. (NON) 48,800 2,272,616 Caterpillar, Inc. 52,400 5,385,148 Parker Hannifin Corp. (S) 74,700 6,550,443 Media (3.2%) Comcast Corp. Class A 402,300 12,201,759 DISH Network Corp. Class A 133,000 4,252,010 Interpublic Group of Companies, Inc. (The) 577,500 6,820,275 News Corp. Class A 212,000 4,155,200 Time Warner Cable, Inc. 93,000 7,481,850 Walt Disney Co. (The) (S) 239,600 10,329,156 Metals and mining (0.7%) Cliffs Natural Resources, Inc. (S) 31,000 1,930,060 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 112,700 4,316,410 Teck Resources Limited Class B (Canada) 87,700 3,273,841 Multiline retail (1.2%) Macy's, Inc. 215,200 8,827,504 Target Corp. 140,600 8,146,364 Multi-utilities (0.8%) Ameren Corp. 229,028 7,509,828 DTE Energy Co. 64,200 3,619,596 Oil, gas, and consumable fuels (10.1%) Apache Corp. 103,000 9,881,820 Chevron Corp. 342,800 36,528,768 ConocoPhillips 137,400 9,841,962 Devon Energy Corp. 76,200 5,322,570 Exxon Mobil Corp. 366,562 31,648,963 LRR Energy LP 467,613 8,908,028 Marathon Oil Corp. 250,900 7,361,406 Noble Energy, Inc. 31,400 3,118,648 Occidental Petroleum Corp. 130,000 11,858,600 Oiltanking Partners LP (Units) 158,142 4,630,398 Royal Dutch Shell PLC ADR (United Kingdom) 40,900 2,925,986 SandRidge Mississippian Trust II (NON) 182,100 4,204,689 Scorpio Tankers, Inc. (Monaco) (NON) 199,955 1,353,695 Ultra Petroleum Corp. (NON) (S) 90,000 1,778,400 Valero Energy Corp. 99,600 2,460,120 Whiting USA Trust II (Units) (NON) 3,917 90,091 Paper and forest products (0.2%) International Paper Co. 96,300 3,207,753 Personal products (0.3%) Avon Products, Inc. 200,300 4,326,480 Pharmaceuticals (6.6%) Abbott Laboratories (S) 173,200 10,748,792 Jazz Pharmaceuticals PLC (Ireland) (NON) 63,235 3,226,882 Johnson & Johnson 312,800 20,360,152 Medicines Co. (The) (NON) 150,152 3,316,858 Merck & Co., Inc. 470,200 18,450,648 Pfizer, Inc. 1,538,826 35,285,280 ViroPharma, Inc. (NON) (S) 95,200 2,070,600 Professional services (0.4%) Equifax, Inc. 49,200 2,254,344 Nielsen Holdings NV (NON) 95,300 2,784,666 Real estate investment trusts (REITs) (0.3%) Terreno Realty Corp. 76,874 1,099,298 Weyerhaeuser Co. 155,600 3,168,016 Road and rail (0.8%) Hertz Global Holdings, Inc. (NON) 383,991 5,917,301 Union Pacific Corp. 50,800 5,711,952 Semiconductors and semiconductor equipment (2.4%) Advanced Micro Devices, Inc. (NON) (S) 497,300 3,660,128 Avago Technologies, Ltd. (Singapore) 69,600 2,399,808 Intel Corp. 478,000 13,575,200 KLA-Tencor Corp. (S) 38,300 1,997,345 Maxim Integrated Products, Inc. 101,400 2,999,412 Novellus Systems, Inc. (NON) (S) 80,200 3,749,350 Texas Instruments, Inc. 153,200 4,893,208 Software (4.6%) Adobe Systems, Inc. (NON) 132,100 4,433,276 CA, Inc. (S) 111,000 2,932,620 Microsoft Corp. 1,007,200 32,250,544 Oracle Corp. 768,100 22,574,459 Symantec Corp. (NON) 157,100 2,595,292 Specialty retail (2.4%) Advance Auto Parts, Inc. 32,200 2,955,960 AutoZone, Inc. (NON) 7,400 2,931,584 Best Buy Co., Inc. (S) 142,800 3,151,596 Foot Locker, Inc. 106,400 3,254,776 GNC Holdings, Inc. Class A 34,957 1,365,420 Home Depot, Inc. (The) (S) 201,400 10,430,506 Lowe's Cos., Inc. 147,000 4,626,090 Rent-A-Center, Inc. 37,600 1,286,296 Staples, Inc. (S) 210,300 3,238,620 Textiles, apparel, and luxury goods (0.4%) Coach, Inc. 76,700 5,611,372 Tobacco (2.6%) Lorillard, Inc. 49,300 6,669,797 Philip Morris International, Inc. 332,800 29,788,928 Trading companies and distributors (0.5%) Air Lease Corp. (NON) 166,050 3,905,496 WESCO International, Inc. (NON) (S) 43,400 2,881,326 Total common stocks (cost $1,261,025,342) CONVERTIBLE PREFERRED STOCKS (0.4%) (a) Shares Value Citigroup, Inc. $7.50 cv. pfd. 41,340 $4,016,594 Unisys Corp. Ser. A, 6.25% cv. pfd. 16,345 973,181 Total convertible preferred stocks (cost $5,967,180) INVESTMENT COMPANIES (0.3%) (a) Shares Value SPDR S&P Homebuilders ETF (S) 209,800 $4,516,994 Total investment companies (cost $3,447,248) PREFERRED STOCKS (—%) (a) Shares Value First Southern Bancorp, Inc. 5.00% cum. pfd. (acquired 12/17/09, cost $192,000) (F) (RES) (NON) 192 $192,000 Total preferred stocks (cost $192,000) SHORT-TERM INVESTMENTS (10.2%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.20% (d) 140,946,163 $140,946,163 Putnam Money Market Liquidity Fund 0.10% (e) 2,484,550 2,484,550 Total short-term investments (cost $143,430,713) TOTAL INVESTMENTS Total investments (cost $1,414,062,483) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2011 through April 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $1,411,833,537. (b) The aggregate identified cost on a tax basis is $1,418,411,383, resulting in gross unrealized appreciation and depreciation of $222,759,254 and $92,888,582, respectively, or net unrealized appreciation of $129,870,672. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $192,000, or less than 0.1% of net assets. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $137,127,352. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $140,946,163, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $3,288 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $132,998,121 and $132,420,090, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $149,182,745 $— $— Consumer staples 142,704,924 — — Energy 162,625,812 — — Financials 192,066,321 2,708,100 842,400 Health care 180,731,749 — — Industrials 153,378,334 — — Information technology 296,775,204 — — Materials 50,852,067 — — Telecommunication services 32,980,378 — — Utilities 30,304,539 — — Total common stocks Convertible preferred stocks — 4,989,775 — Investment companies 4,516,994 — — Preferred stocks — — 192,000 Short-term investments 2,484,550 140,946,163 — Totals by level At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investors Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 28, 2012
